MUTUAL COMPENSATION SCHEDULE

 

This Compensation Schedule (this “Schedule”) is made and effective as of
December 10, 2015 (the “Effective Date”), by and between AmericaTowne, Inc., a
Delaware corporation and reporting company under the rules promulgated by the
United States Securities and Exchange Commission, with a mailing address for
notice purposes of 4700 Homewood Court, Suite 100 in Raleigh, North Carolina
27609 (“AmericaTowne”) and Raphael Mutava Kimilu, an individual with an address
for notice purposes of 8521 Lyons Place Philadelphia, PA 19153 USA (the “Service
Provider”), and is incorporated into and merged with the United States Trade
Center Service Provider Agreement between the Service Provider and AmericaTowne
(the “Agreement”.) AmericaTowne and the Service Provider may be defined
singularly as a “Party” or collectively as the “Parties.”

 

WHEREAS, until further written amendment hereto signed by the Parties, the
Parties agree that this Schedule shall govern compensation from AmericaTowne to
the Service Provider for providing those services set forth in the Agreement.

 

NOW, THEREFORE, in consideration the representations, warranties and agreements
herein contained, the Parties agree as follows:

 

1. Support Services. Subject to the disclosures set forth in Section 3 and
Section 4 of this Schedule, during the Term and, if applicable, the Option Term,
as these terms are defined in the Agreement, AmericaTowne shall pay the Service
Provider:

 

a) Solely at AmericaTowne’s discretion a fee equal to 1.0% to 13% of the gross
value of all funds, insurance, loans and or guarantees charged and collected
from those businesses and individuals participating or contracting with
AmericaTowne export program;

b) A stock award of 25,000 shares of AmericaTowne’s commons stock one year after
this agreement is signed and it is still in force and affect;

c) Starting at the end of the second month, a monthly stipend $1,800.00 paid
solely at the discretion of AmericaTowne;

d) A stock option of 25,000 shares of commons stock of AmericaTowne for each
year the
agreement is in force for up to five years. Starting in the year 2016 and each
year thereafter, the option can be exercised annually in the month of December
on or before the 31st of December at the option price of $1.50 per common share;
and

e) If the location becomes an EB-5 investment location, as defined in the
Agreement, a payment of $10,000.00 will be made to the Service Provider within
one year of the LLC qualifying in all respects under the EB-5 Program, as
defined in the Agreement.

 

2. In addition, the Service Provider agrees to pay AmericaTowne a nonrefundable
service fee of $35,000.00 USD on the Effective Date (the "Service Fee"). The
Service Fee is recognized when deliverables are provided. The Service Fee is
paid for deliverables including the formation and registration of the LLC,
recording the Service Provider’s ownership interest in the newly formed entity,
and the delivery of marketing materials to be used by the Service Provider. The
Service Fee is to be paid as follows: $5,000 upon signing this agreement; and
monthly payments of $1,000 a month for thirty months. The first monthly payment
will start on 30 January 2016, and run for 30 consecutive months. At the
discretion of AmericaTowne Inc. the Service Provider may be required to sign a
note for outstanding service fees. In addition AmericaTowne Inc. at its sole
discretion may exchange other assets or items of value for payments due.

 

3. The Service Provider Is Not A Real Estate Broker. AmericaTowne agrees that
the Service Provider is not being compensated as a real estate broker or
salesperson as the Service Provider is not licensed as such a broker or
salesperson, and the Service Provider shall not sell or offer for sale, buy or
offer to buy, provide or offer to provide market analyses, list or offer or
attempt to list, or negotiate the purchase or sale or exchange or mortgage of
real estate, and AmericaTowne acknowledges and agrees that it will retain its
own attorneys, accountants and real estate brokers and/or salespeople, as
needed, for any transactions contemplated under the Agreement and this Schedule.

-1- 

 

 

4. The Service Provider Is Not A Securities Broker or Dealer. AmericaTowne
agrees that the Service Provider is not being compensated as a broker/dealer or
registered FINRA representative in the business of selling securities.
AmericaTowne acknowledges that the Agreement and this Schedule is limited solely
to consulting and advisory services, and AmericaTowne agrees that the
compensation set forth herein shall be categorized as valuable consideration in
the context of facilitating the services under the Agreement, and payment of any
consideration under this Schedule constitutes a waiver and release of any claims
by AmericaTowne that the payment is related in any manner to the sale of
securities.

 

5. Merger and Integration. This Schedule, along with the Agreement, contain the
entire agreements of the Parties, and any and all prior schedules, agreements,
representations, promises or, to the extent recognized by a court of competent
jurisdiction to constitute binding duties and obligations under North Carolina
law, are superseded by and/or merged into the aforementioned agreements.

 

6. Miscellaneous. The Parties agree that all other remaining provisions set
forth in the Agreement are incorporated by reference as if fully stated herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Schedule to be executed
and delivered as of the date set forth above.

 

AMERICATOWNE, INC.

 

 

By:/s/ Alton Perkins Date 12/19/2015

Alton Perkins

Chairman of the Board

Authorized by Board of Directors

 

 

THE SERVICE PROVIDER

 

 

By: /s/ Raphael Mutava Kimulu Date 12/19/2015

Raphael Mutava Kimulu

-2- 

 

 

 